DAY, J.
1. While the proceedings before the Public Utilities Commission are informal in character, yet in the review of a petition in error filed in this court to reverse an order of such commission on the ground that it is against *774the weight of the evidence, unlawful or unreasonable, this court will examine the entire record to determine whether such order is based upon sufficient evidence received under the established rules for the production of evidence.
2. To justify the issuing of a certificate of convenience and necessity for the operation of a motor bus line over state highways, it must be made to appear by the preponderance of all the competent evidence produced before the Public Utilities Commission that not only should such certificate be granted as a matter of convenience for public travel, hut also that there is a necessity therefor; and this court will not substitute its own judgment for that of the Commission unless an order based thereon is against the manifest weight of the evidence.
Order affirmed.
Marshall, CJ.,.Jones, Matthias, Allen, Kinkade and Robinson, JJ., enocur.